Mr. Justice O’Connor delivered the opinion of the court. 5. Sales, § 252*—when no implied warranty as to fitness for purpose prior to Uniform Sales Act. Prior to the Uniform Sales Act of 1915 [Callaghan’s 1916 St. Supp. ¶ 1021(4) et seq.J, where the purchaser of a specified appliance did not rely on the judgment or skill of the seller hut was as familiar with the appliance as the seller, there was no implied warranty by the seller that the appliance was reasonably fit for the purpose for which it was bought.